CUNNINGHAM, J.
The appeal in this cause is from the judgment alone, and we have no jurisdiction to review upon this appeal orders made subsequent to the judgment. Miami Copper Co. v. Strohl, ante, p. 410, 130 Pac. 605, recently decided by this court; Arizona E. R. R. Co. v. Globe Hardware Co., ante, p. 397, 129 Pac. 1104, decided by this court February 17, 1913.
Appellant assigns as error the order of the court striking out the motion for a new trial, and the appellee has moved *501to dismiss the supposed appeal from such order. The motion for a new trial was made in time. Pars. 1478 and 1496, Rev. Stats. Ariz. 1901, as amended by chapter 21, Laws of the First Session of the First State Legislature, approved and in effect May 8, 1912. The motion was therefore properly before the court for trial. The order to strike the motion was equivalent to and in effect was a dismissal of the proceeding for a new trial. The order should not have been made. Warden v. Mendocino County, 32 Cal. 655; Calderwood v. Peyser, 42 Cal. 111; Voll v. Hollis, 60 Cal. 569.
We are precluded from a consideration of the effects of this erroneous ruling of the court upon this motion in this appeal, for the reason an order of the court dismissing.a motion for a new trial is equivalent to a denial of the motion for a new trial, and such order is subject to appeal, or such order is reviewable upon an appeal from an order refusing a new trial. Voll v. Hollis, supra; Lang v. Superior Court, 71 Cal. 492, 12 Pac. 306, 416; Winchester v. Black, 134 Cal. 125, 127, 66 Pac. 197; Credits Com. Co. v. Superior Court, 140 Cal. 83, 73 Pac. 1009; Galbraith v. Lowe, 142 Cal. 295, 299, 75 Pac. 831; Wyman v. Jensen, 26 Mont. 228, 240, 67 Pac. 114; United States v. Trabing, 3 Wyo. 144, 146, 6 Pac. 721; 1 Haynes on New Trial, sec. 165, p. 864; Ashton v. Thompson, 28 Minn. 333, 9 N. W. 876.
No appeal has been perfected from such order. The appellant gave notice of appeal, but failed to describe the order in the bond, and failed to recite in the bond that any appeal was prosecuted from such order. No suit could he maintained upon this appeal bond for a failure to prosecute the appeal from the order refusing the motion for a new trial in such case. Land Co. v. Ansley, 6 Tex. Civ. App. 185, 24 S. W. 933.
No appeal from the order having been perfected, there appears to be nothing before the court upon which appellee’s motion to dismiss can operate.
The first and third assignments of error relate to the ruling of the court refusing a continuance on account of the absence of a material witness, who alone could establish the allegations of the eross-complaint, and to the ruling of the court in permitting plaintiff to answer the cross-complaint. The record discloses that during the trial of the cause the appellant -voluntarily dismissed his cross-eomplaint without prejudice. *502Appellant has waived all errors that may have been committed, in reference to the cross-complaint.
Appellant assigns numerous errors based upon the ruling of the court in admitting and rejecting evidence, and.upon errors alleged to have been committed in instructions to the jury. Such rulings and action of the court are reviewable upon the trial of a motion for a new trial, and they are reviewable in this court only upon appeal from an order refusing a new trial. Miami Copper Co. v. Strohl, supra; Arizona E. R. R. Co. v. Globe Hardware Co., supra.
This appeal having been prosecuted from the judgment alone, we are limited to a consideration of those manifest and fundamental errors that appear upon the record composing the judgment-roll, and any intermediate order, where properly presented for review. Miami Copper Co. v. Strohl, supra; Arizona E. R. R. Co. v. Globe Hardware Co., supra; Kinney v. Neis, ante, p. 318, 127 Pac. 719.
We have carefully considered the judgment-roll and have discovered no reversible error therein, and counsel has pointed out no such error to the court; therefore the judgment appealed from must be affirmed.
FRANKLIN, C. J., and ROSS, J., concur.
Application for rehearing denied.
NOTE.—As to what judgments and orders may be appealed from, see note in 20 Am. St. Eep. 173.